DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 07/25/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-18, 21-24
Withdrawn claims: 				20
Previously cancelled claims: 		19
Newly cancelled claims:			None
Amended claims: 				None
New claims: 					None
Claims currently under consideration:	1-18, 21-24
Currently rejected claims:			1-18, 21-24
Allowed claims:				None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Claim Objections
Claim 7 is objected to because it states “where0in”.  It should be read as “wherein”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7-8, 11-15, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce (WO 2009/036493).
Regarding claim 1, Pearce teaches a method of preparing a functionalized wheat protein product (page 3, paragraph 1), the method comprising: (a) a single stage enzyme treatment step wherein a wheat protein composition (corresponding to vital wheat gluten) (page 24, Example 6) having a wheat protein content of 70-85 wt.% (page 13, paragraph 4), which falls within the claimed concentration, is contacted with a primary enzyme comprising bromelain, thereby forming a reaction mixture comprising wheat protein and the primary enzyme.  Pearce teaches that the enzyme treatment step is followed by: (b) an enzyme deactivation step, following completion of the enzyme treatment step (page 24, Example 6), in which the primary enzyme is deactivated (page 41, paragraph 3); and (c) a drying step, following completion of the enzyme treatment step, in which the reaction mixture comprising the wheat protein and the primary enzyme is dried (page 24, Example 6).  It teaches that the single stage enzyme treatment step is carried out under acidic conditions wherein the pH of the reaction mixture is about 6 (page 15, paragraph 1); and that the enzyme treatment step is carried out for two hours at a temperature of 55°C (page 24, Example 6), which falls within the claimed pH range, timeframe, and temperature range.  Since the product disclosed in Pearce is produced using the same method as claimed and Pearce teaches that the product has sufficient elasticity to assist in the formation of a cohesive dough (page 19, paragraph 2), the product of Pearce provides a functionalized wheat protein composition that is suitable for use in preparing clean label foods and is capable of maintaining the gluten network in wheat-based foods as claimed.
Regarding claim 2, Pearce teaches the invention as described above in claim 1, including the wheat protein composition (corresponding to vital wheat gluten) (page 24, Example 6) has a wheat protein content of 70-85 wt.% (page 13, paragraph 4), which falls within the claimed concentration.
Regarding claims 3 and 4, Pearce teaches the invention as described above in claim 1, including the wheat protein composition comprises vital wheat gluten (page 24, Example 6) having a wheat protein content of 70-85 wt.% (page 13, paragraph 4), which falls within the claimed concentration.
Regarding claims 7 and 8, Pearce teaches the invention as described above in claim 1, including the primary enzyme comprises bromelain (page 24, Example 6).
Regarding claim 11, Pearce teaches the invention as described above in claim 1, including the method further comprises a dilution step prior to the enzyme treatment step, in which the wheat protein composition is mixed with water (corresponding to mixing the dry vital wheat gluten with water and bromelain prior to the two hour enzyme treatment step) (page 24, Example 6).
Regarding claim 12, Pearce teaches the invention as described above in claim 1, including the enzyme treatment step is carried out at a temperature of 55°C (page 24, Example 6), which falls within the claimed temperature range.
Regarding claim 13, Pearce teaches the invention as described above in claim 1, including the enzyme treatment step is carried out for a period of two hours (page 24, Example 6), which falls within the claimed time range.
Regarding claim 14, Pearce teaches the invention as described above in claim 1, including the reaction mixture comprising the primary enzyme and the wheat protein composition is mixed during at least a portion of the enzyme treatment step (corresponding to the mixture being mixed continuously during the enzyme treatment step) (page 24, Example 6).
Regarding claim 15, Pearce teaches the invention as described above in claim 14, including the enzyme treatment step comprises maintaining the pH of the reaction mixture at about 6 (page 15, paragraph 1), which falls within the claimed pH range.
Regarding claim 21, Pearce teaches the invention as described above in claim 1, including the method does not comprise contacting the wheat protein composition with an acid (page 24, Example 6).
Regarding claim 23, Pearce teaches the invention as described above in claim 1, including the enzyme deactivation step and the drying step are carried out sequentially (page 24, Example 6).
Regarding claim 24, Pearce teaches the invention as described above in claim 1, including the drying step comprises freeze drying (page 24, Example 6) or ring drying the reaction mixture to provide a functionalized wheat protein composition (page 17, paragraph 2).

Claim Rejections - 35 USC § 103
Claims 1-4, 7, 9-17, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited).
Regarding claim 1, De Sadelleer teaches a method of preparing a functionalized (corresponding to the disclosed composition is a functioning ingredient) ([0042]) wheat protein product ([0001], [0016]), the method comprising: (a) a single stage enzyme treatment step wherein a wheat protein composition is any type of wheat protein including those having a protein content of at least 50% (corresponding to vital wheat gluten [0016] which has a protein content of 65-75% as evidenced by Walker (column 2, lines 40-42)), which falls within the claimed protein content range, is contacted with a primary enzyme ([0023]) comprising papain ([0027]), thereby forming a reaction mixture comprising wheat protein and the primary enzyme ([0023]); (b) an enzyme deactivation step, following completion of the enzyme treatment step, in which the primary enzyme is substantially deactivated ([0030]); and (c) a drying step, following completion of the enzyme treatment step, in which the reaction mixture comprising the wheat protein and the primary enzyme is dried ([0038]), thereby providing a functionalized wheat protein composition ([0042]) that is suitable for use in preparing clean label foods (corresponding to the disclosed composition not comprising any synthetic ingredients) and capable of maintaining the gluten network in wheat-based foods (corresponding to building texture in protein-supplemented cereal grain products) ([0012], [0050]); wherein the single stage enzyme treatment step is carried out under acidic conditions wherein the pH of the reaction mixture is 5-8 ([0029]), which overlaps the claimed pH range, and wherein the enzyme treatment step is carried out at a temperature of 55-75°C ([0028]), which overlaps the claimed temperature range.  It also teaches one hour as the amount of time for the enzyme treatment step ([0076]), which falls within the claimed time range.  As the amount of time for the enzyme treatment step is a variable that can be modified, among others, by adjusting the required characteristics of the cereal protein and the amount of protease used for hydrolysis, the amount of time for the enzyme treatment step would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of time for the enzyme treatment step cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, amount of time for the enzyme treatment step in the method of De Sadelleer to obtain the desired balance between characteristics of the protein product and the amount of protease (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 
Regarding claim 2, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable, including vital wheat gluten ([0016]), which has a protein content of 65-75% as evidenced by Walker (column 2, lines 40-42), which falls within the claimed protein content range.
Regarding claim 3, De Sadelleer teaches the invention as disclosed above in claim 1, including the wheat protein composition comprises vital wheat gluten ([0016]).
Regarding claim 4, De Sadelleer teaches the invention as disclosed above in claim 3, including the wheat protein composition is vital wheat gluten ([0016]), which has a protein content of 65-75% as evidenced by Walker (column 2, lines 40-42), which overlaps the claimed protein content range.
Regarding claim 7, De Sadelleer teaches the invention a disclosed above in claim 1, including the primary enzyme comprises papain ([0027]).
Regarding claim 9, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme treatment step further comprises contacting the wheat protein composition with a secondary enzyme ([0026]).
Regarding claim 10, De Sadelleer teaches the invention a disclosed above in claim 9, including the secondary enzyme comprises a protease ([0026]).
Regarding claim 11, De Sadelleer teaches the invention a disclosed above in claim 1, including a dilution step, prior to the enzyme treatment step, in which the protein composition is mixed with water ([0020]-[0021]).
Regarding claim 12, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme treatment step is carrier out at a temperature of 55-75°C ([0028]), which overlaps the claimed temperature range.
Regarding claim 13, De Sadelleer teaches the invention a disclosed above in claim 1, including the amount of time for the enzyme treatment step is one hour ([0076]), which falls within the claimed time range.  As the amount of time for the enzyme treatment step is a variable that can be modified, among others, by adjusting the required characteristics of the cereal protein and the amount of protease used for hydrolysis, the amount of time for the enzyme treatment step would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of time for the enzyme treatment step cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, amount of time for the enzyme treatment step in the method of De Sadelleer to obtain the desired balance between characteristics of the protein product and the amount of protease (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 14, De Sadelleer teaches the invention a disclosed above in claim 1, including a reaction mixture comprising the primary enzyme and the wheat protein composition is mixed during at least a portion of the enzyme treatment step (corresponding to re-dispersion of the wheat protein in the solution containing the protease) ([0076]).
Regarding claim 15, De Sadelleer teaches the invention a disclosed above in claim 14, including the enzyme treatment step comprises maintaining the pH of the reaction mixture is 5-8 ([0029], which overlaps the claimed pH range.
Regarding claim 16, De Sadelleer teaches the invention a disclosed above in claim 9, including a dilution step ([0020]-[0021]); and an enzyme deactivation step, following completion of the enzyme treatment step, in which the primary enzyme and a secondary enzyme are substantially deactivated ([0030]).
Regarding claim 17, De Sadelleer teaches the invention a disclosed above in claim 16, including the deactivation step comprises heating a reaction mixture comprising the primary enzyme and the wheat protein composition to a temperature above 80°C ([0030]), which falls within the claimed temperature range.
Regarding claim 21, De Sadelleer teaches the invention a disclosed above in claim 1, including the method does not comprise contacting the wheat protein composition with an acid (corresponding to pH adjustment through the use of alkali or pH adjustment not being needed) ([0020]).
Regarding claim 23, De Sadelleer teaches the invention a disclosed above in claim 1, including the enzyme deactivation step and the drying step are carried out sequentially (corresponding to drying step may be used before or after each step of the process) ([0038]).
Regarding claim 24, De Sadelleer teaches the invention a disclosed above in claim 1, including the drying step comprises ring drying, flash drying, spray drying ([0040]), or freeze drying the reaction mixture to provide a functionalized wheat protein composition ([0075]).  

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited) as applied to claim 1 above, in view of Villota (US 2007/0148302; previously cited).
Regarding claim 5, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable ([0016]) for enzymatic hydrolysis by proteases such as papain ([0027]) and that the functionalized wheat product is used to make noodles and semolina ([0050]).  It does not teach the wheat protein composition comprises a wheat protein isolate.
However, Villota teaches a texture modifying agent which includes an enzyme (Abstract) such as papain ([0011]) to make a functional protein for a semolina-like pasta ([0009], [0036]).  Villota also teaches that the pasta is made from a wheat composition comprising wheat protein isolates ([0010]).  
It would have been obvious for a person of ordinary skill to have modified the method of De Sadelleer to include wheat protein isolate as the wheat protein composition as taught by Villota.  Since De Sadelleer discloses that all types of wheat protein compositions are suitable for enzymatic hydrolysis by proteases such as papain and that the functionalized wheat product is used to make noodles and semolina, but only exemplifies one type of wheat protein composition, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine another suitable type of wheat protein composition from which to make a wheat protein product for semolina-like pasta.  Therefore, the wheat protein isolate in the wheat protein composition is rendered obvious.
Regarding claim 6, De Sadelleer teaches the invention as disclosed above in claim 5, including that the wheat protein composition comprises wheat protein isolate (Villota [0010]).  Since vital wheat gluten is a protein concentrate which contains 65-75% protein, as evidenced by Walker (column 2, lines 40-42), wheat protein isolate is a more purified wheat protein and therefore, has amounts of protein higher than 75%, which overlap the claimed protein content range.
Regarding claim 8, De Sadelleer teaches the invention as disclosed above in claim 1, including all types of wheat protein compositions are suitable ([0016]) for enzymatic hydrolysis by proteases from fruit ([0025]) such as papain ([0027]) and that the functionalized wheat product is used to make noodles and semolina ([0050]).  It does not teach the primary enzyme comprises bromelain.
However, Villota teaches a texture modifying agent which includes an enzyme (Abstract) such as papain and bromelain ([0011]) to make a functional protein for a pasta having the desirable characteristics of semolina-like pasta ([0011]).
It would have been obvious for a person of ordinary skill to have modified the method of De Sadelleer to include bromelain as the primary enzyme as taught by Villota.  Since De Sadelleer discloses that enzymatic hydrolysis is performed by proteases from fruit, but only exemplifies one type of fruit-sourced protease, a skilled practitioner would be motivated to consult an additional reference such as Villota in order to determine another suitable type of fruit-sourced protease from which to make a wheat protein product for semolina-like pasta.  Therefore, a primary enzyme comprising bromelain is rendered obvious.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited) as applied to claim 17 above, in view of Jolly (4,107,334; previously cited).
Regarding claim 18, De Sadelleer teaches the invention as disclosed above in claim 17, including the method for producing a functional protein product through hydrolysis using papain ([0027]) comprises an enzyme deactivation step at a temperature above 80°C ([0030]).  It does not teach the deactivation step is carried out for a period of at least about 2 minutes.
However, Jolly teaches the production of a functional protein through enzymatic hydrolysis (Abstract) using papain (column 4, lines 19-25) wherein the method comprises deactivation of the enzyme at a temperature of about 80-100°C from about 1-20 minutes (column 4, line 63-column 5, line 1), which overlaps the claimed time range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of De Sadelleer to include carrying out the deactivation step for 1-20 minutes as taught by Jolly.  Since De Sadelleer discloses that the enzyme deactivation step occurs at a temperature above 80°, but does not teach an amount of time for the step to occur, a skilled practitioner would be motivated to consult an additional reference such as Jolly in order to determine a suitable time for the deactivation of papain at a temperature above 80°C.  Therefore, the selection of an amount of time within the overlapping time range renders the claimed time frame obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over De Sadelleer (US 2010/0105872; previously cited) as evidenced by Walker (US 4,486,343; previously cited) as applied to claim 1 above, and further evidenced by Clark (Clark, J.P., “Using Superheated Steam in Drying and Sterilization”, 2013, Food Technology Magazine, https://www.ift.org/news-and-publications/food-technology-magazine/issues/2013/may/columns/processing; previously cited).
Regarding claim 22, De Sadelleer teaches the invention as disclosed above in claim 1, including a separate deactivation step involving exposing the wheat protein composition to a temperature above 80°C may not be necessary ([0030]) and that a simultaneous drying and sterilization step by applying superheated steam to the hydrolyzed wheat protein occurs ([0038]).  Superheated steam means steam that is above 100°C as evidenced by Clark (page 2, paragraph 1).  Since sterilization/drying using superheated steam involves exposing the hydrolyzed wheat protein composition to temperatures within the range of enzyme deactivation, De Sadelleer teaches that the enzyme deactivation step and the drying step are carried out simultaneously, thereby rendering the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-4, 7, 9-17, 21, 23, and 24 over De Sadelleer as evidenced by Walker: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant stated that the present application is directed to the preparation of a functionalized wheat protein for use in “clean label” foods and particularly for use in baked goods as the claimed wheat protein products are able to participate in and maintain the gluten network that provides the desirable texture in many bakery products which contrasts with other protein additives which can diminish the flavor, structure, and texture of baked goods.  Applicant stated that the claimed composition can be used to increase the protein content of foods without adversely affecting their flavor or texture, without the use of artificial ingredients or synthetic chemicals. Applicant stated that the method of claim 1 will provide a functionalized wheat protein composition that is (a) suitable for use in preparing clean label foods; and (b) capable of maintaining the gluten network in wheat-based foods.  Applicant stated that neither these beneficial properties nor the reaction conditions used to obtain them are disclosed by the cited references (Applicant’s Remarks, page 6, paragraph 3 – page 7, paragraph 2).
However, Examiner points out that De Sadelleer does teach the claimed method of preparing a functionalized wheat protein product to replace vegetable proteins ([0001]) in wheat-based foods ([0050]) as described in the rejection of claim 1 above.  De Sadelleer states that the product is suitable for use in preparing clean label foods (corresponding to the disclosed composition not comprising any synthetic ingredients) and capable of maintaining the gluten network in wheat-based foods (corresponding to building texture in protein-supplemented cereal grain products) ([0012], [0050]).  
Applicant argued that De Sadelleer neither addresses nor recognizes the same technical problem that is solved by the claimed method as De Sadelleer is directed to the preparation of partially hydrolyzed protein compositions that mimic the whey proteins in milk for use in dairy product analogues (De Sadelleer [0002], [0009]).  Applicant argued that a functionalized wheat protein capable of maintaining a gluten network in wheat-based foods bears little similarity to whey protein and would not achieve the stated objective of De Sadelleer.  Applicant stated that the partially hydrolyzed protein hydrolysates of De Sadelleer do not have the characteristics of a functionalized wheat protein as presently claimed, particularly that the hydrolysates of De Sadelleer are highly processed to be so soluble so that they can be incorporated into liquid beverages (Applicant’s Remarks, page 7, paragraph 3 – page 8, paragraph 3).
However, De Sadelleer also recognizes that partial hydrolysis results in a protein product that is more closely analogous to the protein sources that it intends to replace and that the product builds texture to the foods to which it is added ([0012]) such as bread ([0050]).  This disclosure at least suggests that De Sadelleer recognizes the same technical problem solved by the claimed method in addition to teaching the method for preparing the functionalized wheat protein product for use in “clean label” bakery products as it is able to participate in and maintain the gluten network in many bakery products.  Furthermore, the food industry has been using enzymes such as proteases in “clean label” foods such as bread to decrease dough viscosity, decrease the average molecular weight of protein fractions and decrease gluten complex elasticity (Gioia, Abstract; page 159, paragraph 6) (Gioia et al., “Chapter 6 Food Additives and Processing Aids used in Breadmaking”, September 2017, Food Additives, pages 147-166, https://www.intechopen.com/chapters/56317; previously cited).  It is also recognized in the art that excessive proteolysis in bread doughs causes weak gluten networks which generates an undesirable coarse texture and low bread volume (Gioia, page 160, paragraph 3).  Therefore, not only is the technical problem described by the Applicant recognized and solved by De Sadelleer but also by general knowledge in the art.
Applicant then argued that De Sadelleer fails to disclose the particular combination of enzymes and reaction conditions as required by present claim 1, particularly that De Sadelleer does not disclose a method wherein a wheat protein composition is contacted with (A) a primary enzyme selected from the group consisting of bromelain, papain, and actinidin during an enzyme treatment step (B) carried out at a temperature of about 40-65°C for about 45 minutes to about 3 hours.  Applicant argued that, with respect to limitation (A), [0027] of De Sadelleer generically lists papain as part of an extensive laundry list of potential enzymes and does not suggest that papain may be used to prepare clean label, functionalized wheat protein compositions that are capable of participating in a gluten network as recited by the present claims.  Applicant stated that the examples of De Sadelleer use a stronger enzyme at higher temperatures than presently claimed to create a partially hydrolyzed cereal protein that mimics whey protein.  Applicant argued that, with respect to limitation (B), the reaction conditions in present claim 1 will provide a different composition than the one disclosed by De Sadelleer. Applicant stated that the rejections based on De Sadelleer appear to be based on impermissible hindsight as a skilled person would have needed to (1) select papain from the myriad of choices as the primary enzyme; and (2) conduct an enzyme treatment step under reaction conditions that are insufficient to achieve the stated goal of De Sadelleer.  Applicant argued that the disclosure of De Sadelleer provides a lengthy list of possible enzymes which includes only one that falls within the scope of claim 1 and does not provide any reason for a skilled person to have selected papain in particular, much less in combination with the time and temperature ranges recited by present claim 1.  Applicant stated that the present application demonstrates that the enzymes and the reaction conditions required by claim 1 will provide unexpected, beneficial, and commercially significant advantages (Applicant’s Remarks, page 8, paragraph 4 - page 10, paragraph 3). 
However, as described above in the rejection of claim 1, De Sadelleer teaches a method for preparing a functionalized (corresponding to the disclosed composition is a functioning ingredient) ([0042]) wheat protein product ([0001], [0016]), wherein a wheat protein composition is contacted with papain ([0027]) during a single stage enzyme treatment step carried out at a temperature of 55-75°C ([0028]), which overlaps the claimed temperature range, for one hour ([0076]), which falls within the claimed time range.  Although the temperature of the enzyme treatment step taught by De Sadelleer overlaps the claimed temperature range, the “selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.”  See MPEP § 2144.05.I.  In response to the assertion that De Sadelleer generically lists papain as part of an extensive laundry list of potential enzymes and does not suggest that papain may be used to prepare clean label, functionalized wheat protein compositions, “[t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” MPEP 2144.07.  Furthermore, the food industry has been using enzymes such as papain and bromelain proteases in “clean label” foods such as breads (Gioia, Abstract; page 159, paragraph 6; page 160, paragraph 1), thereby providing reasoning for a skilled person to have selected papain from the list of De Sadelleer to create a “clean label” wheat-based food.  In response to the assertion that the examples of De Sadelleer use a stronger enzyme at higher temperatures than presently claimed to create a partially hydrolyzed cereal protein that mimics whey protein, “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) and "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” MPEP 2123.II.  Therefore, even if De Sadelleer uses a stronger enzyme at higher temperatures to create a protein product that mimics whey protein in its examples than the enzymes and temperature used to create a protein product suitable for forming a gluten network claimed, it does not teach away from using any of the other enzymes and temperatures to create a protein product for use in wheat-based foods as disclosed in the broad description of its invention.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Applicant argued that the submitted Declaration demonstrated the criticality of the claimed enzymes, temperature, and time ranges of the present invention as it directly compared the composition prepared in the Working Examples of De Sadelleer with a composition prepared according to the present claims.  Applicant stated that the data showed that the composition prepared according to the presently claimed method achieved the stated technical effect of providing a functionalized wheat protein maintain the gluten network in wheat-based foods.  Applicant stated that the De Sadelleer composition produced a foamy liquid whereas the composition produced by the presently claimed methods has a smooth appearance that would effectively bind ingredients and maintain gluten networks.  Applicant stated that the De Sadelleer composition provided no additional strength or cohesion whereas the composition produced by the presently claimed methods reduces the time and energy required to mix dough due to its retention of a gluten network.  Applicant stated that the De Sadelleer composition was completely soluble whereas the composition produced by the presently claimed methods absorbed a significant portion of water and separated itself from any excess water.  Applicant stated that the based on the results of the tack test, the mixograph, and the absorption test, the De Sadelleer compositions have a vastly different appearance and overall purpose and therefore, cannot achieve the claimed technical effect (Applicant’s Remarks, page 10, paragraph 4 – page 11, paragraph 4).
However, the Examiner points out that the Declaration states that the De Sadelleer composition was compared with the composition produced according to the claimed method, but does not provide any specific information regarding preparing the product of the claimed invention (i.e., amount of enzyme, amount of wheat protein composition, type of protease, pH of the reaction mixture, the amount of time for the enzyme treatment step, the temperature of the enzyme treatment step).  As such, it is not clear if the Declaration compares a composition prepared according to present claim 1 with the De Sadelleer composition.  Examiner also points out that claim 1 does not recite any amount of wheat protein composition or any amount of enzyme used in the enzyme treatment step to the effect that the claimed timeframe and temperature range for the enzyme treatment step are essentially meaningless.  Furthermore, it is noted that “[d]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   MPEP 2123.II.  Even though the Working Example of De Sadelleer prepared in the Declaration does not utilize bromelain, papain, or actinidin as the enzyme in the enzyme treatment step as claimed, De Sadelleer discloses the use of papain as the enzyme in [0027].  Therefore, the Declaration does not compare the composition prepared according to the presently claimed method to a composition representing the most analogous method disclosed in De Sadelleer.  It is also noted that the features of claim 1 are also shown to be anticipated by Pearce as described above.  Since De Sadelleer has been shown to teach the features of the claims and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.  Additionally, claims 1-4, 7, 11-15, 21, and 23-24 also stand rejected over Pearce as described above.

Claim Rejections – 35 U.S.C. §103 of claims 5, 6, and 8 over De Sadelleer and Villota as evidenced by Walker: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant argued that Villota does not remedy the deficiencies of De Sadelleer (Applicant’s Remarks, page 12, paragraphs 1-2).
However, the features of claim 1 have been shown to be fully taught by De Sadelleer as evidenced by Walker while Villota continues to be relied on for teaching the additional features of claims 5, 6, and 8.  Since De Sadelleer has been shown to teach the features of claims 5, 6, and 8 and Applicant’s arguments have been shown to be unpersuasive, the rejections of these claims are maintained as written herein.  Additionally, claim 8 also stands rejected over Pearce as described above.

Claim Rejections – 35 U.S.C. §103 of claim 18 over De Sadelleer as evidenced by Walker and Jolly: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant argued that Jolly does not remedy the deficiencies of De Sadelleer (Applicant’s Remarks, page 12, paragraphs 3-4).
However, the features of claim 1 have been shown to be fully taught by De Sadelleer as evidenced by Walker while Jolly continues to be relied on as an evidentiary reference.  Since the prior art has been shown to teach the features of claim 18 and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claim is maintained as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 22 over De Sadelleer as evidenced by Walker and Clark: Applicant’s arguments have been fully considered and are considered unpersuasive.
 Applicant argued that Clark does not remedy the deficiencies of De Sadelleer (Applicant’s Remarks, page 12, paragraphs 3-4).
However, the features of claim 1 have been shown to be fully taught by De Sadelleer as evidenced by Walker while Clark continues to be relied on as an evidentiary reference.  Since the prior art has been shown to teach the features of claim 22 and Applicant’s arguments have been shown to be unpersuasive, the rejection of the claim is maintained as written herein.

Conclusion
y inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791